DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Upon reconsideration, the election of species requirement set forth on 01 August 2022 has been hereby WITHDRAWN. As such, all listed species of pluripotent stem cells and fatty acids will be considered for examination on the merits.
 
Priority
Acknowledgment is made of Applicants’ claim for benefit as a divisional under 35 USC 120 of United States Application No. 14/953132 (filed 27 November 2015, now abandoned), which is a continuation of International Patent Application No. PCT/JP2014/064497 (filed 30 May 2014), which claims foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Patent Application No. 2013-114285 (filed 30 May 2013). The certified copy has been filed in parent Application No. 14/953,132, filed on 27 November 2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “wherein said albumin comprises fatty acid in an amount of 0.1 mg/g to 0.65 mg/g, based on the total amount of said albumin”. This limitation is indefinite due to the prior language within the claim, wherein “albumin comprises a reduced amount of long chain fatty acid”. Thus, it is unclear if the claim includes limitations for both long chain fatty acids and another fatty acid of undisclosed length, or if the claim is further limiting the proportion of long chain fatty acid within the albumin. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al (US2013/0029418 A1) in view of Chen (Journal of Biological Chemistry, 1967).

Regarding claims 27 and 30: Angel et al disclose methods for producing tissue-specific cells from patient samples, and the tissue-specific cells produced thereof (Abstract). With these methods, Angel et al disclose the use of a cell culture medium for the maintenance of human pluripotent stem cells in culture, wherein the serum-free cell culture medium contains albumin with a partially or completely removed associated-molecule component (Paragraph [0097]; Paragraph [007]). The associated-molecule is further defined as a lipid, hormone, cholesterol, calcium ion, or fatty acid (Paragraph [0050]; Paragraph [0006]), wherein the term “fatty acid” is defined in the specification as a molecule that comprises an aliphatic chain of at least two carbon atoms, for example, linoleic acid and α-linolenic acid (Paragraph [0046]). As linoleic acid and its derivatives thereof are well known long chain fatty acids comprising 18 carbons, Angel et al thus teach a method for culturing stem cells via cultivating the stem cell in a medium containing albumin with a reduced amount of long chain fatty acid. 
Angel et al further disclose a concentration of 1-10 mg/mL of albumin within the serum-free cell culture medium (Paragraph [0006]). 
Angel et al do not explicitly teach a method of culturing stem cells wherein the said albumin comprises fatty acid in an amount of 0.1 mg/g to 0.65 mg/g, based on the total amount of said albumin, within the cell culture medium. However, the reduction of the associated-molecule component through treatment with activated charcoal is taught (Paragraph [0069]).

    PNG
    media_image1.png
    868
    452
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    868
    452
    media_image1.png
    Greyscale
Likewise, Chen teaches albumin treated with charcoal reduces the fatty acid content, as is shown in the abbreviated Table 1 below. 

From Table 1, it can be seen that Chen teaches an albumin comprising fatty acid within the claimed range of 0.1 mg/g to 0.65 mg/g following treatment with charcoal. For instance, Applicants recite the fatty acid species of palmitic acid within instant claim 30. Palmitic acid has a molecular weight of 256.4 g/mol – or 256,400 mg/mol – and the molecular weight of albumin is 69,000 g/mol, as observed in footnote b of Table 1 above. Dividing 256,400 mg by 69,000 g equals approximately 3.72 mg/g. Therefore, by multiplying the moles of fatty acid per mole of protein in the final column of Table 1 under HUMAN, Chen teaches a range of approximately 0 mg/g – using 0 mol FFA per mol of albumin – to 0.29 mg/g – using 0.08 mol FFA per mol of albumin. Given that palmitic acid has the lowest molecular weight of the listed species, the same may be applied to arachidonic acid, which has the largest molecular weight of the list at 304.47 g/mol – or 304,470 mg/mol. Following the calculations above, this results in arachidonic acid having a range of approximately 0 mg to 0.35 mg per gram of albumin. Therefore, the amount of fatty acid comprised within albumin for the species listed in instant claim 30 would be well within the claimed range detailed in instant claim 27 following treatment with charcoal. 
Furthermore, using palmitic acid again as an example, it is also noted that for some species the FFA before charcoal treatment – as detailed in the second to last column in Table I under HUMAN – contains amounts from approximately 2.2 mg/g (0.06) to 9.3 mg/g (2.50) that would also fall or overlap with Applicants' claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). In the instant case, the claimed 0.1 mg/g to 0.65 mg/g, based on the total amount of said albumin overlaps and/or lies inside the prior art teaching of Chen before and after charcoal treatment.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of cultivating pluripotent stem cells in the serum-free culture medium of Angel et al with the albumin comprising a reduced amount of fatty acid removed by the charcoal treatment as taught by Chen. One would be motivated to do so because Chen teaches acid-charcoal treatment is a rapid method of removing lipid impurities (Page 173, Summary) and Angel et al teach that the low cell viability caused by serum albumin is caused in part by the associated-molecule component or fatty acid (Paragraph [0064]; Paragraph [0006]). One would have a reasonable expectation of success because both Angel et al (Paragraph [0069]; Paragraph [0071]) and Chen (Page 173, Second Column, Second Paragraph) teach removing fatty acid by an activated charcoal removal treatment. Furthermore, at the time the instant invention was filed, one of ordinary skill in the art would have expected that the medium of Angel et al could have used an albumin comprising fatty acid within the claimed amount as taught by Chen because such a modification would have been considered a mere design consideration which fails to be patentably distinguishable over the prior art of Angel et al in view of Chen.

Regarding claims 28-29: Following the discussion of claim 27 above, Angel et al disclose a method of culturing human pluripotent stem cells (Paragraph [0097]), which directly reads on instant claim 28. 
Furthermore, the specification of Angel et al defines “reprogramming” as causing a change in the phenotype of a cell, for example, causing a fibroblast to dedifferentiate into a pluripotent stem cell (Paragraph [0042]). In a preferred embodiment of the experiment, Angel et al transfect a human skin cell (fibroblast) using one or more nucleic acids – including RNA molecules encoding Oct4, Sox2, Klf4, and c-Myc proteins – to produce a reprogrammed pluripotent stem cell (Paragraph [0075]). As these nucleic acids are well known in the art as the fundamental Yamanaka factors that induce pluripotency, it can be comfortably postulated that the pluripotent stem cells referenced by Angel et al are indeed induced pluripotent stem cells.  
 Consequently, the generated cells are cultured in a medium that is used to maintain cells, including fibroblasts and human pluripotent stem cells, in culture – i.e. as a “maintenance medium” (Paragraph [0097]). Thus, the induced pluripotent stem cells of Angel et al from dedifferentiated fibroblasts are then maintained in their current state within the serum-free culture medium, which reads on the method detailed in instant claim 29.

Regarding claim 31: Following the discussion of claim 27 above, Angel et al define “albumin” as a protein that is highly soluble in water, for example, human serum albumin (Paragraph [0048]). As albumin is a main component in the serum-free culture medium employed for the cultivation of human pluripotent stem cells, this directly reads on the method recited in the instant claim. 

Conclusion
Claims 27-31 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633